The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 02/02/2021.

Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.

Election/Restrictions
Any response to this restriction requirement requires an election of an invention and/or an election of inventions/species.

Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claim(s) 40-46, 48-63 and 85-86 drawn to an embodiment of an interior member for transportation device, as in figs. 1-2 and 7, further specified in a resin film attached onto surfaces of a glass;

II. Claim(s) 64-72, drawn to an embodiment of an interior assembly for transportation device, as in fugs. 9-14, further specified in a support member supporting the glass and comprising at least one selected from the group consisting of polycarbonate, polyethylene terephthalate (PET), acrylonitrile butadiene styrene (ABS), a synthetic rubber, aluminum, stainless steel (SUS), and a ceramic material;

Group III. Claim(s) 73-74 and 76-84, drawn to a method for producing an interior member for transportation device, further specified in that a resin film is disposed between the sheets of glass (a resin film is within a glass member).

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II, III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). For example, in the instant case, the method as claimed in group III can be performed without a support member as claimed in device group II. Also the method as claimed in group III produces an interior member wherein a resin film is disposed between the sheets of glass (a resin film is within a glass member), that is structurally different from that in group I and II, wherein a resin film attached onto surfaces of a glass. Group I may have not a support member as required in group II.



Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-the groups of invention require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 



Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was not made to applicant's attorney due to the complexity of description in the restriction requirement.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.

If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872